EXHIBIT 10.13 PLEDGE AGREEMENT This Pledge Agreement (this “Agreement”) dated as of March 5, 2010 between PNC Bank, National Association, having an office at 340 Madison Avenue, New York, NY 10173, as agent for Lenders (as defined below) (in such capacity, “Agent”) and Presstek Overseas Corp., a Delaware corporation, having an office at 10 Glenville Street, Greenwich, CT 06831 (“Pledgor”). BACKGROUND TO THE AGREEMENT Pledgor has executed and delivered to Agent a Guaranty dated as of the date hereof (as amended, modified, restated or supplemented from time to time, the “Guaranty”) pursuant to which Pledgor guaranteed to Agent and Lenders the payment and performance of all of the obligations and indebtedness of Presstek, Inc., a Delaware corporation and all other entities which become a borrower (collectively, “Borrowers”) to Agent and Lenders under a Revolving Credit and Security Agreement dated as of the date hereof among Borrowers, the financial institutions named therein or which hereafter become a party thereto (each a “Lender” and collectively, “Lenders”) and Agent (as amended, modified, restated or supplemented from time to time, the “Loan Agreement”). In order to induce Agent and Lenders to provide or continue to provide the financial accommodations to Borrowers described in the Loan Agreement, and to secure Pledgor’s obligations to Agent and Lenders under the Guaranty, Pledgor has agreed to pledge and grant a security interest to Agent for its benefit and for the ratable benefit of Lenders in the Collateral (as hereinafter defined). NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Definitions.All capitalized terms used herein which are not defined shall have the meanings given to them in the Loan Agreement. 2.Pledge and Grant of Security Interest.To secure the full and punctual payment and performance of the (a) Obligations and the obligations and liabilities of Pledgor to Agent and Lenders under the Guaranty and (b) all other indebtedness, obligations and liabilities of Borrowers and Pledgor to Agent and Lenders whether now existing or hereafter arising, direct or indirect, liquidated or unliquidated, absolute or contingent, due or not due and whether under, pursuant to or evidenced by a note, agreement, guaranty, instrument or otherwise ((a) and (b) collectively, the “Indebtedness”), Pledgor hereby pledges, assigns, hypothecates, transfers and grants a security interest to Agent for its benefit and for the ratable benefit of Lenders in all of the following (the “Collateral”): (a)the shares of stock set forth on Schedule A annexed hereto and expressly made a part hereof (the “Pledged Stock”), the certificates representing the Pledged Stock and all dividends, cash, instruments and other property or proceeds from time to time received, receivable or otherwise distributed in respect of or in exchange for any or all of the Pledged Stock; (b)all additional shares of stock of any issuer of the Pledged Stock (the “Issuer”) from time to time acquired by the Pledgor in any manner, including, without limitation, stock dividends or a distribution in connection with any increase or reduction of capital, reclassification, merger, consolidation, sale of assets, combination of shares, stock split, spin-off or split-off (which shares shall be deemed to be part of the Collateral), and the certificates representing such additional shares, and all dividends, cash, instruments and other property or proceeds from time to time received, receivable or otherwise distributed in respect of or in exchange for any or all of such shares; and (c)all options and rights, whether as an addition to, in substitution of or in exchange for any shares of the Pledged Stock. 3.Delivery of Collateral.All certificates representing or evidencing the Pledged Stock shall be delivered to and held by or on behalf of Agent pursuant hereto and shall be accompanied by duly executed instruments of transfer or assignment in blank, all in form and substance satisfactory to Agent.Pledgor hereby authorizes the Issuer upon demand by Agent to deliver any certificates, instruments or other distributions issued in connection with the Collateral directly to Agent, in each case to be held by Agent, subject to the terms hereof.Following the occurrence and during the continuance of an Event of Default, Agent shall have the right, at any time in its discretion upon ten (10) days prior written notice to the Pledgor, to transfer to or to register in the name of Agent or any of its nominees any or all of the Pledged Stock.In addition, following the occurrence and during the continuance of an Event of Default, Agent shall have the right at any time to exchange certificates or instruments representing or evidencing Pledged Stock for certificates or instruments of smaller or larger denominations. 4.Representations and Warranties of Pledgor.Pledgor represents and warrants to Agent (which representations and warranties shall be deemed to continue to be made until all of the Indebtedness has been paid in full and the Guaranty has been irrevocably terminated) that: (a)Pledgor has the requisite power and authority to enter into this Agreement, to pledge the Collateral for the purposes described herein and to carry out the transactions contemplated by this Agreement. (b)The execution, delivery and performance by Pledgor of this Agreement and the pledge of the Collateral hereunder have been duly and properly authorized and do not and will not result in any violation of any material agreement, indenture, instrument, license, judgment, decree, order, law, statute, ordinance or other governmental rule or regulation applicable to Pledgor. (c)This Agreement constitutes the legal, valid and binding obligation of Pledgor enforceable against Pledgor in accordance with its terms, except as enforceability may be limited by any applicable federal or state bankruptcy, reorganization, moratorium or insolvency law relating to or affecting the enforcement of creditors’ rights generally. (d)Pledgor is the direct and beneficial owner of each share of the Pledged Stock. (e)All of the shares of the Pledged Stock have been duly authorized, validly issued and are fully paid and nonassessable. (f)Upon delivery of the Pledged Stock to Agent or an agent for Agent, this Agreement creates and grants a valid first lien on and perfected security interest in the Collateral and the proceeds thereof, subject to no prior security interest, mortgage, pledge, claim, lien, charge, hypothecation, assignment, offset or encumbrance whatsoever (collectively, “Liens”) or to any agreement purporting to grant to any third party a Lien upon the property or assets of Pledgor which would include the Collateral other than Permitted Encumbrances, it being understood that enforcement thereof may be subject to the requirement of the jurisdiction in which the issuer is located. (g)There are no restrictions on transfer of the Pledged Stock contained in the Certificate of Incorporation or by-laws of the Issuer or otherwise which have not otherwise been enforceably and legally waived by the necessary parties. (h)None of the Pledged Stock has been issued or transferred in violation of the securities registration, securities disclosure or similar laws of any jurisdiction to which such issuance or transfer may be subject. (i)There are no pending or, to the best of Pledgor’s knowledge, threatened actions or proceedings before any court, judicial body, administrative agency or arbitrator which may materially adversely affect the Collateral. (j)No consent, approval, authorization or other order of any Person and no consent, authorization, approval or other action by, and no notice to or filing with, any governmental authority or regulatory body is required by the Pledgor either (i) for the pledge of the Collateral pursuant to this Agreement or for the execution, delivery or performance of this Agreement or (ii) for the exercise by the Agent of the voting or other rights provided for in this Agreement or the remedies in respect of the Collateral pursuant to this Agreement, except as may be required in connection with such disposition by laws affecting the offering and sale of securities generally or the laws of the jurisdiction to which the issuer is located. (k)No notification of the pledge evidenced hereby to any Person is required. (l)The Pledged Stock constitutes the indicated percentage of the issued and outstanding shares of capital stock of the Issuers thereof set forth on Schedule A annexed hereto. (m)As of the date hereof, there are no existing options, warrants, calls or commitments of any such character whatsoever relating to any Pledged Stock and no indebtedness or other security convertible into any Pledged Stock. The representations and warranties set forth in this Section 4 shall survive the execution and delivery of this Agreement. 5.Covenants.Until such time as all of the Indebtedness has been paid in full and the Guaranty has been irrevocably terminated, Pledgor shall: (a)Not sell, assign, transfer, convey, or otherwise dispose of its rights in or to the Collateral or any interest therein; nor create, incur or permit to exist any Lien (other than Permitted Encumbrances) with respect to any of the Collateral or the proceeds thereof other than that created hereby. (b)At Pledgor’s expense, defend Agent’s right, title and security interest in and to the Collateral against the claims of any Person and keep the Collateral free from all Liens, except for the Liens granted to Agent under this Agreement and Permitted Encumbrances. (c)At any time, and from time to time, upon the written request of Agent, execute and deliver such further documents and do such further acts and things as Agent may reasonably request in order to effect the purposes of this Agreement including, but without limitation, delivering to Agent upon the occurrence and continuance of an Event of Default irrevocable proxies in respect of the Collateral in form satisfactory to Agent.Until receipt thereof, this Agreement shall constitute Pledgor’s proxy to Agent or its nominee to vote all shares of Collateral then registered in Pledgor’s name. (d)Within two (2) Business Days of receipt thereof by Pledgor, deliver to Agent all notices and statements relating to the Collateral received by Pledgor. (e)Not consent to or approve the issuance of (i) any additional shares of any class of capital stock of the Issuer; (ii) any securities convertible either voluntarily by the holder thereof or automatically upon the occurrence or nonoccurrence of any event or condition into, or any securities exchangeable for, any such shares; or (iii) any warrants, options, contracts or other commitments entitling any person to purchase or otherwise acquire any such shares. (f)Not create, incur, assume or suffer to exist any Lien or other encumbrance of any kind (including the charge on property purchased under conditional sales or other title retention agreements) upon any property or assets, whether now owned or hereafter acquired, except for Permitted Encumbrances and other liens incidental to the conduct of Pledgor’s business or the ownership of its assets or properties not incurred in connection with the borrowing of money or the acquisition of any asset, and which in the aggregate do not materially detract from Pledgor’s operations, property or financial condition. (g)Not convey, sell, lease, transfer or otherwise dispose of in one or a series of related transactions, all or any substantial part of its property, business or assets. 6.Voting Rights and Dividends.In addition to Agent’s rights and remedies set forth in Section 8 hereof, in case an Event of Default shall have occurred and is then continuing and such Event of Default has been declared in writing to Pledgor by Agent, Agent shall (i) vote the Collateral, (ii) be entitled to give consents, waivers and ratifications in respect of the Collateral (Pledgor hereby irrevocably constituting and appointing Agent, with full power of substitution, the proxy and attorney-in-fact of Pledgor for such purposes) and (iii) be entitled to collect and receive for its own use cash dividends paid on the Collateral.Pledgor shall not be permitted to exercise or refrain from exercising any voting rights or other powers if, in the reasonable judgment of Agent, such action would have a material adverse effect on the value of the Collateral or any part thereof; and, provided, further, that Pledgor shall give at least five (5) days’ written notice of the manner in which Pledgor intends to exercise, or the reasons for refraining from exercising, any voting rights or other powers other than with respect to any election of directors and voting with respect to any incidental matters.At any time in which an Event of Default exists, all dividends and all other distributions in respect of any of the Collateral, whenever paid or made, shall be delivered to Agent to hold as Collateral and shall, if received by the Pledgor, be received in trust for the benefit of Agent, be segregated from the other property or funds of the Pledgor, and be forthwith delivered to Agent as Collateral in the same form as so received (with any necessary endorsement). 7.Events of Default.The term “Event of Default” wherever used herein shall mean the occurrence of any one of the following events: (a)An Event of Default shall occur under the Loan Agreement or Pledgor or the Issuer shall default in the payment of any Obligation or any default shall have occurred under the Guaranty; (b)Pledgor shall default in the performance of any of its undertakings or obligations under any agreement among Pledgor, Agent and/or any Lender, including, without limitation, this Agreement and such default is not remedied within ten (10) days; (c)Any representation, warranty, statement or covenant made or furnished to Agent by or on behalf of Pledgor proves to have been false in any material respect when made or furnished or is breached, violated or not complied with; or (d)The Collateral is subjected to levy of execution, attachment, distraint or other judicial process; or the Collateral is the subject of a claim (other than by Agent) of a Lien or other right or interest in or to the Collateral other than those claims set forth in subsections (a), (b), (c) and (f) of the definition of Permitted Encumbrances.Solely for the purposes of this subsection 7(d), all references to “Borrowers” in the definition of Permitted Encumbrances shall be deemed to refer to the Pledgor. (e)Pledgor or any Borrower shall (i) apply for, consent to, or suffer to exist the appointment of, or the taking of possession by, a receiver, custodian, trustee, liquidator or other fiduciary of itself or of all or a substantial part of its property, (ii) make a general assignment for the benefit of creditors, (iii) commence a voluntary case under any state or federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition seeking to take advantage of any other law providing for the relief of debtors, (vi) acquiesce to, or fail to have dismissed, within thirty (30) days, any petition filed against it in any involuntary case under such bankruptcy laws, or (vii) take any action for the purpose of effecting any of the foregoing. 8.Remedies.Upon ten (10) days prior written notice to Pledgor of the occurrence and continuance of an Event of Default, Agent may: (a)Demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose or realize upon the Collateral (or any part thereof), as Agent may determine in its sole discretion; (b)Transfer any or all of the Collateral into its name, or into the name of its nominee or nominees; (c)Exercise all rights with respect to the Collateral including, without limitation, all rights of conversion, exchange, subscription or any other rights, privileges or options pertaining to any shares of the Collateral as if it were the absolute owner thereof, including, but without limitation, the right to exchange, at its discretion, any or all of the Collateral upon the merger, consolidation, reorganization, recapitalization or other readjustment of the Issuer thereof, or upon the exercise by the Issuer of any right, privilege or option pertaining to any of the Collateral, and, in connection therewith, to deposit and deliver any and all of the Collateral with any committee, depository, transfer agent, registrar or other designated agent upon such terms and conditions as it may determine, all without liability except to account for property actually received by it; (d)Subject to the requirements of applicable law, sell, assign and deliver the whole or, from time to time, any part of the Collateral at the time held by Agent, at any private or public sale or auction, with or without demand, advertisement or notice of the time or place of sale or adjournment thereof or otherwise (all of which are hereby waived, except such notice as is required by applicable law and cannot be waived), for cash or credit or for other property for immediate or future delivery, and for such price or prices and on such terms as Agent in its sole discretion may determine, or as may be required by applicable law. Pledgor hereby waives and releases any and all right or equity of redemption, whether before or after sale hereunder.At any such sale, unless prohibited by applicable law, Agent may bid for and purchase the whole or any part of the Collateral so sold free from any such right or equity of redemption.All moneys received by Agent hereunder whether upon sale of the Collateral or any part thereof or otherwise shall be held by Agent and applied by it as provided in Section 11 hereof.No failure or delay on the part of Agent in exercising any rights hereunder shall operate as a waiver of any such rights nor shall any single or partial exercise of any such rights preclude any other or future exercise thereof or the exercise of any other rights hereunder.Agent shall have no duty as to the collection or protection of the Collateral or any income thereon nor any duty as to preservation of any rights pertaining thereto, except to apply the funds in accordance with the requirements of Section 11 hereof.Agent may exercise its rights with respect to property held hereunder without resort to other security for or sources of reimbursement for the Indebtedness.In addition to the foregoing, Agent shall have all of the rights, remedies and privileges of a secured party under applicable law and the Uniform Commercial Code of New York regardless of the jurisdiction in which enforcement hereof is sought. 9.Registration.If Agent shall exercise its right to sell all or any part of the Collateral, and if, in the opinion of counsel for Agent, it is necessary to have the Collateral being sold registered under the provisions of the Securities Act of 1933, as amended (the “Securities Act”), Pledgor will use its best efforts to cause the Issuer to execute and deliver, and to cause the directors and officers of the Issuer to execute and deliver, all at Pledgor’s expense, all such instruments and documents and to do or cause to be done all such other acts and things as may be necessary to register the Collateral being sold under the provisions of the Securities Act.Pledgor shall cause any such registration statement to become effective and to remain effective for a period of one year from the date of the first public offering of the Collateral being sold and to make all amendments thereto and to related documents which, in the opinion of Agent or its counsel, are necessary or advisable, all in conformity with the requirements of the Securities Act and the rules and regulations of the Securities and Exchange Commission applicable thereto.Pledgor shall also cause the Issuer to comply with the provisions of the “Blue Sky” law of any jurisdiction which Agent shall designate in connection with any sale hereunder; and to cause the Issuer to make available to its security holders, as soon as practicable, an earnings statement (which need not be audited) covering a period of at least twelve months but not more than eighteen months, beginning with the first month after the effective date of any such registration statement, which earnings statement will satisfy the provisions of Section 11(a) of the Securities Act.Pledgor acknowledges that a breach of any of the covenants contained in this Section may cause irreparable injury to Agent, that Agent will have no adequate remedy at law with respect to such breach and, as a consequence, such covenants of Pledgor shall be specifically enforceable against Pledgor. 10.Private Sale.Notwithstanding anything contained in Section 9, Pledgor recognizes that Agent may be unable to effect (or to do so only after delay which would adversely affect the value that might be realized from the Collateral) a public sale of all or part of the Collateral by reason of certain prohibitions contained in the Securities Act, and may be compelled to resort to one or more private sales to a restricted group of purchasers who will be obliged to agree, among other things, to acquire such Collateral for their own account, for investment and not with a view to the distribution or resale thereof.Pledgor agrees that any such private sale may be at prices and on terms less favorable to the seller than if sold at public sales and that such private sales shall be deemed to have been made in a commercially reason­able manner.Pledgor agrees that Agent has no obligation to delay sale of any Collateral for the period of time necessary to permit the Issuer to register the Collateral for public sale under the Securities Act. 11.Proceeds of Sale.The proceeds of any collection, recovery, receipt, appropriation, realization, disposition or sale of the Collateral shall be applied by Agent in a manner consistent with Section 11.5 of the Loan Agreement. In the event that the proceeds of any collection, recovery, receipt, appropriation, realization or sale are insufficient to satisfy the Indebtedness, Pledgor shall be liable for the deficiency together with interest thereon at the rate prescribed in the Loan Agreement as the Default Rate plus the costs and fees of any attorneys employed by Agent and/or Lenders to collect such deficiency. Agent, in its sole and absolute discretion, with or without notice to Pledgor, may deposit any proceeds of any collection, recovery, receipt, appropriation, realization, disposition or sale of the Collateral in a non-interest bearing cash collateral deposit account to be maintained as security for the Indebtedness. 12.Waiver of Marshaling.Pledgor hereby waives any right to compel any marshaling of any of the Collateral. 13.Agent Appointed Attorney-In-Fact and Performance by Agent.Upon the occurrence and during the continuance of an Event of Default, Pledgor hereby irrevocably constitutes and appoints Agent as Pledgor’s true and lawful attorney-in-fact, with full power of substitution, to execute, acknowledge and deliver any instruments and to do in Pledgor’s name, place and stead, all such acts, things and deeds for and on behalf of and in the name of Pledgor, which Pledgor could or might do or which Agent may deem necessary, desirable or convenient to accomplish the purposes of this Agreement, including, without limitation, to execute such instruments of assignment or transfer or orders and to register, convey or otherwise transfer title to the Collateral into Agent’s name.Pledgor hereby ratifies and confirms all that said attorney-in-fact may so do and hereby declares this power of attorney to be coupled with an interest and irrevocable.If Pledgor fails to perform any agreement herein contained, Agent may itself perform or cause performance thereof, and any costs and expenses of Agent incurred in connection therewith shall be paid by Pledgor as provided in Section 24 hereof. 14.Termination.This Agreement shall terminate and Pledgor shall be entitled to the return, at Pledgor’s expense, of such of the Collateral as has not theretofore been sold, disposed of or otherwise applied pursuant to this Agreement upon payment in full of the Indebtedness and termination of the Guaranty. 15.Concerning Agent.The recitals of fact herein shall be taken as statements of Pledgor for which Agent assumes no responsibility.Agent makes no representation to anyone as to the value of the Collateral or any part thereof or as to the validity or adequacy of the security afforded or intended to be afforded thereby or as to the validity of this Agreement.Agent shall be protected in relying upon any notice, consent, request or other paper or document believed by it to be genuine and correct and to have been signed by a proper person.The permissive rights of Agent hereunder shall not be construed as duties of Agent.Agent shall be under no obligation to take any action toward the enforcement of this Agreement or rights or remedies in respect of any of the Collateral.Agent shall not be personally liable for any action taken or omitted by it in good faith and reasonably believed by it to be within the power or discretion conferred upon it by this Agreement. 16.Notices.Any notice or other communication required or permitted pursuant to this Agreement shall be deemed given in the same manner specified under Section 16.6 in the Loan Agreement: If to Agent: PNC Bank, National Association 340
